Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 16, 2021

The Court of Appeals hereby passes the following order:

A21A0976. ANDREW WHITE PAYNE v. TIMOTHY C. WARD,
    COMMISSIONER, GEORGIA DEPARTMENT OF CORRECTIONS.

      The trial court entered an order dismissing prison inmate Andrew White
Payne’s petition for a writ of mandamus. Payne then filed a notice of appeal to this
Court. We, however, lack jurisdiction.
      While judgments and orders granting or refusing to grant mandamus are
generally directly appealable, see OCGA § 5-6-34 (a) (7), under the Prison Litigation
Reform Act, any appeal in a civil case initiated by a prisoner must come by
discretionary application. See OCGA § 42-12-8; Jones v. Townsend, 267 Ga. 489,
490 (480 SE2d 24) (1997). Because Payne is incarcerated, he was required to file an
application for discretionary appeal to seek review of the trial court’s order.
“Compliance with the discretionary appeals procedure is jurisdictional.” Smoak v.
Dept. of Human Res., 221 Ga. App. 257, 257 (471 SE2d 60) (1996). Payne’s failure
to follow the proper appellate procedure deprives us of jurisdiction over this appeal,
which is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          02/16/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                              , Clerk.